77669: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-30397: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77669


Short Caption:CAMERON, JR. (TIMMIE) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C333868Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTimmie Cameron, Jr.Michael D. Pariente
							(The Pariente Law Firm, P.C.)
						


Real Party in InterestThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Elizabeth A. Mercer
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						


RespondentEric Johnson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


12/14/2018Filing FeePetition Filing Fee Waived.  Criminal. (SC)


12/14/2018Petition/WritFiled Petition for Writ of Mandamus. (SC)18-908883




12/14/2018AppendixFiled Appendix to Petition for Writ. (SC)18-908884




01/17/2019Order/ProceduralFiled Order Directing Answer.  Having reviewed the petition, we have determined that an answer would assist this court in resolving the petition.  According, the real party in interest, on behalf of respondents, shall have 20 days from the date of this order to file an answer, including authorities, against issuance of the requested writ.  (SC)19-02844




02/05/2019Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Mandamas. (SC)19-05557




04/29/2019Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to show good cause for its increased bail under the above-mentioned factors." SNP19-JH/LS/AS. (SC).19-18693




04/29/2019WritIssued Writ with letter. Original and one copy of writ and copy of mailed to for service upon Judge Eric Johnson. (SC)19-18747




05/07/2019MotionFiled Petitioner's Motion to Publish Order. (SC)19-20074




05/08/2019WritFiled Returned Writ. Original Writ returned. Served on Judge Eric Johnson on May 6, 2019.19-20144




05/08/2019MotionFiled Respondent's Response to Motion to Publish Order. (SC)19-20169




05/31/2019MotionFiled Petitioner's Reply to State's Opposition to Motion to Reissue an Order as an Opinion (REJECTED PER NOTICE ISSUED JUNE 3, 2019). (SC)


06/03/2019Notice/OutgoingIssued Notice of Rejection of Filed Document.  Petitioner's Reply to State's Opposition to Motion to Reissue an Order as an Opinion. (SC)19-23909




06/26/2019Order/ProceduralFiled Order Granting Motion to Publish.  This court entered an order granting petition for writ of mandamus in this matter on April 29, 2019.  Petitioner has filed a motion for this court to publish that order as an opinion.  A published opinion granting petitioner's original petition for a writ of mandamus will be forthcoming.  Issuance of the notice in lieu of remittitur is stayed pending publication of the opinion.  (SC)19-27417




07/18/2019Opinion/Non-DispositionalFiled Authored Opinion. "Petition Granted." Fn1[We accordingly issue this opinion in place of our April 29, 2019, unpublished order.] Before: Hardesty/Stiglich/Silver. Author: Hardesty, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 28. SNP19-JH/LS/AS (SC)19-30397




08/13/2019RemittiturIssued Notice in Lieu of Remittitur. (SC).19-33924




08/13/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View